         Case 2:19-cv-05995-MSG Document 14 Filed 07/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  :
  OWEN HARTY,                                     :             CIVIL ACTION
                                                  :
                 Plaintiff,                       :
                                                  :
               v.                                 :             No. 19-5995
                                                  :
  THORNBURY NOBLE, LTD.,                          :
                                                  :
                 Defendant.                       :
                                                  :


                                             ORDER


       AND NOW, this 13th day of July, 2020, it having been reported that the issues between the

parties in the above action have been settled and upon Order of the Court pursuant to the provisions

of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is hereby ORDERED that

the above action is DISMISSED with prejudice, pursuant to agreement of counsel without costs.

The Clerk of Court is directed to mark this case closed.



                                                      BY THE COURT:


                                                      /s/ Mitchell S. Goldberg
                                                      _________________________________
                                                      MITCHELL S. GOLDBERG, J.
